Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The specification at [0002] discloses 2008/0166217 and [0007] discloses US 7407238 neither of which are not cited in the IDS. Further [0008] discloses PCT/FI2016/050335, [0013] discloses PCT/EP2017/072473, and [0014] discloses 4972917 and 8280547, all not cited. 

Specification
The disclosure is objected to because of the following informalities: 
At [0054], line 2, “70 1” should perhaps be “701”.  
At [0059], line 1, “7 A” should be “7A”. 
At [0065], line 10, “S” is not shown in the drawing figures and should perhaps be removed from the specification. 
At [0072], line 5, “an ability move” should be “an ability to move”. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trailer comprising the frame with legs of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
on line 1, “comprising” should be “comprising:” with the colon added to make clear that this is where the preamble is separated or delineated from the body of the claim. 
The reason for this needed addition is that without the colon after comprising there is no clear distinction of where the preamble ends and the body of the claim begins. This makes the claims confusing as to what is being positively recited and what it meant to be included as a preamble limitation. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Appropriate correction is required.
	
Claims 1 and 9 are objected to because of the following informalities: 
In claim 1, line 6, “input or provided” by a customer should be “input provided”.
In claim 9, on line 2, “device)” is awkward and the “)” should be deleted such that the claim recites only “device”. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a first opening" in line 7 and “a second opening” in line 8.  There is insufficient antecedent basis for these limitations in the claim because “openings” are previously recited on line 3. It is unclear if “a first opening” is one of the openings previously recited. 
Claim 6 recites the trailer comprise the frame with wheels which is unclear. Specifically, it is unclear whether or not applicant is intending to recite that the trailer includes wheels (103, see for example FIGS.1 and 7A) or if applicant is intending to recite the wheels of the frame (cart) itself (726, FIG.7C). 
Claim 7 recites the trailer comprises the frame with legs which is unclear. Specifically, it is apparent that applicant is intending to recite the “legs” of the trailer (four legs 118, FIG.1) and not legs of the frame (cart) itself and the claim should be modified to reflect this. 
Claim 9 recites the limitation "whose bottom plate" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because no recitation of the frame having “a bottom plate” was previously made. In addition, claim 9 is awkwardly worded especially with the phrase “and the rollers on the floor of the trunk” and should be modified.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, as best understood, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Selek in view of Ottenthal et al. (2005/0275234), Myllymaki (9256852), and further in view of Chilson (2009/0271058). 
For claim 1, Selek (2006/0216966) discloses a vehicle for a delivery of products, the vehicle comprising 
a body with wheels (FIG.1), 
a wall attached to the body, 
the wall including 
openings (see exposed opening in FIG.1 where closure 5 reveals opening) to a trunk that is limited by at least the body and the wall, and 
closures (5) to cover and disclose the openings, and 

    PNG
    media_image1.png
    280
    627
    media_image1.png
    Greyscale

the vehicle is configured for the delivery so that a first repository in the trunk is reachable only through a first opening of the openings and a second repository in the trunk is reachable only through a second opening of the openings, 
the vehicle further comprising 
a frame (distribution box 2, FIG.6) with the first repository and the second repository, 
the frame comprising 
a contact part for at least one of the following devices capable to propel the frame: 
a forklift type device (FIG.6),
the vehicle configured to receive the frame to a storing place so that, at the storing place, the frame holds the first repository besides the first opening and the second repository besides the second opening.
Selek lacks the vehicle being a trailer with an attachment point for attaching the trailer to a road vehicle, a feature taught by Ottenthal et al. (2005/0275234) as seen in FIG.3. 

    PNG
    media_image2.png
    433
    666
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the vehicle of Selek as a trailer as taught by Ottenthal et al. as an obvious expedient and in order to be able to place the trailer at a location while still utilizing a pulling vehicle (the road vehicle). 
Selek, as modified, lacks the trailer configured to open at least one of the closures in response to a correct identifier input provided by a customer, a feature of Myllymaki (9256852) which shows a pin pad (232, FIGS.2,5) requiring access information to open the compartment. 

    PNG
    media_image3.png
    595
    480
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided a required input as taught by Myllymaki for Selek, as modified, in order to prevent or deter theft and confirm receipt of the contents of the compartment. 
Selek, as modified, lacks the device comprising an automated guided vehicle. 
Chilson (2009/0271058) teaches the use and desirability of a AGV for loading and unloading a transport. 
It would have been obvious to one of ordinary skill in the art to have provided Selek, as modified, with an AGV as taught by Chilson in order to transport the frame and automate the loading and unloading of the trailer. 
For claim 2, the trailer comprises in the trunk a location marking (implicit; see Chilson at paragraphs [0078-79] discloses the AGV (10) will use its guidance system to transport the load near the threshold (52) of the transport (50) as well as “in” the transport (50) where during loading, the AGV (10) is guided by the guidance system to the intended load position whether that be a front most unoccupied section of the transport or a rear most position) and the automated guided vehicle is adjusted to leave the frame at the location marking.  
For claim 3, the trailer comprises a frame entry (see Chilson, threshold (52), see [0078]) for moving the frame into the trailer and out of the trailer.  
For claim 4, the trailer comprises a loading bridge (see Chilson, loading dock, [0078]) at the frame entry.  
For claim 6, as best understood, the trailer comprises wheels (see Ottenthal et al. FIG.3).
For claim 7, as best understood, the trailer comprises the frame with legs (see Selek, FIG.7, two parallel longitudinal legs on a bottom surface of the frame).  
For claim 10, the repositories in the trailer of Selek, as modified, are intended for delivery of at least one of the following items: shopping bags, laundry bags, boxes, parcels (see Selek [0010] which defines a distribution ‘box’ for orders and cold storage and for goods such as food, cleaning, health and care.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Selek in view of Ottenthal et al. (2005/0275234), Myllymaki (9256852), and further in view of WO 952.
For claim 1, Selek (2006/0216966) discloses a vehicle for a delivery of products, the vehicle comprising 
a body with wheels (FIG.1), 
a wall attached to the body, 
the wall including 
openings (see exposed opening in FIG.1 where closure 5 reveals opening) to a trunk that is limited by at least the body and the wall, and 
closures (5) to cover and disclose the openings, and 
the vehicle is configured for the delivery so that a first repository in the trunk is reachable only through a first opening of the openings and a second repository in the trunk is reachable only through a second opening of the openings, 
the vehicle further comprising 
a frame (distribution box 2, FIG.6) with the first repository and the second repository, 
the frame comprising 
a contact part for at least one of the following devices capable to propel the frame: 
a forklift type device (FIG.6),

    PNG
    media_image1.png
    280
    627
    media_image1.png
    Greyscale

the vehicle configured to receive the frame to a storing place so that, at the storing place, the frame holds the first repository besides the first opening and the second repository besides the second opening.
Selek lacks the vehicle being a trailer with an attachment point for attaching the trailer to a road vehicle, a feature taught by Ottenthal et al. (2005/0275234) as seen in FIG.3. 

    PNG
    media_image2.png
    433
    666
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the vehicle of Selek as a trailer as taught by Ottenthal et al. as an obvious expedient and in order to be able to place the trailer at a location while still utilizing a pulling vehicle (the road vehicle). 
Selek, as modified, lacks the trailer configured to open at least one of the closures in response to a correct identifier input provided by a customer, a feature of Myllymaki (9256852) which shows a pin pad (232, FIGS.2,5) requiring access information to open the compartment. 
It would have been obvious to one of ordinary skill in the art to have provided a required input as taught by Myllymaki for Selek, as modified, in order to prevent or deter theft and confirm receipt of the contents of the compartment. 
Selek, as modified, lacks the device comprising a stationary loading device, as taught by WO 2008/044952 (WO 952) which provides a roller rack for moving a container onto a trailer. 
It would have been obvious to one of ordinary skill in the art to have provided Selek, as modified, with a roller rack stationary loading device as taught by WO 952 assist in transporting the frame onto and off of the trailer. 

    PNG
    media_image4.png
    424
    553
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    529
    591
    media_image5.png
    Greyscale

For claim 8, the trailer comprises rollers (140, see WO 952, FIG.4) on a floor of the trunk to move the frame.  
For claim 9, the frame includes a bottom plate (Selek as seen in FIG.7) which necessarily operates as the contact part for the stationary loading device and the rollers on the floor of the trunk necessarily contact or engage with the bottom plate as the frame is loaded onto the trailer. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Selek, as modified, in view of Chilson above with respect to claim 1 and further in view of WO 96/40533 (WO 533). 
Selek, as modified, disclose the automated guide vehicle (see Chilson) noting that sensors can be provided throughout but lacks specifically the trailer comprising a motion detector capable to detect the automated guided vehicle and the trailer is configured to open the frame entry to for the automated guided vehicle (as recited in claim 5).
WO 533 teaches (as seen in FIG.3) trucks having power operated doors. Commercial or industrial freezers and other storage facilities are known to be provided with large doors for permitting passage of forklifts or other large loads. 

    PNG
    media_image6.png
    362
    733
    media_image6.png
    Greyscale

WO 533 goes on to disclose that these commercial or industrial doors are typically fitted with a drive assembly including a motor for moving the doors between opened and closed positions. The drive assembly opens the doors in response to an input signal actuated by a manual or sensed control device such as a pushbutton switch or motion detector. To increase forklift operators' productivity, the drive assemblies often include an input device that automatically opens the doors upon sensing the presence of a forklift. This allows the forklift operator to pass through the door passageway without getting off of the forklift increasing efficiency. 
It would have been obvious to one of ordinary skill in the art to have provided Selek, as modified, with motion detectors as taught by WO 533 capable of detecting the AGV of Selek, as modified, (as taught by WO 533 which detects forklift) in order to increase the efficiency of loading and unloading the trailer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krawcyk et al. and Farrigni both disclose transport carts for a vehicle. 
Jarvis et al., Godwin et al., and CA 2760225 provide AGVs.
Putcha et al. disclose a delivery vehicle with openings and repositories (FIG.2).
CN 109624817 and GB 2507561 teach rollers on the floor of a vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616